Exhibit 99.1 PRESS RELEASE SOURCE: WPCS International Incorporated WPCS Reports Record Revenue and $0.19 EPS for the 2nd Quarter EXTON, PA - (PR Newswire - First Call) – December 17, 2007) WPCS International Incorporated (NASDAQ: WPCS) a leader in design-build engineering services for specialty communication systems and wireless infrastructure, has reported its financial results for the second quarter ended October 31, 2007. For the second quarter, WPCS reported total revenue of approximately $28.1 million compared to $17.8 million for the same period a year ago, which represents an increase of approximately 58%.For the second quarter of FY2008, the reported net income was approximately $1.5 million or $0.19 per diluted share compared to $1.1 million or $0.18 per diluted share for the same period a year ago, which represents a net income increase of approximately 41%. For the six months ended October 31, 2007, WPCS reported total revenue of approximately $49.9 million compared to $34.2 million for the same period a year ago, which represents an increase of approximately 46%.For the six months ended October 31, 2007, the reported net income was approximately $2.8 million or $0.35 per diluted share compared to $2.0 million or $0.34 per diluted share for the same period a year ago, which represents a net income increase of approximately 40%. Andrew Hidalgo, CEO of WPCS International Incorporated, stated: “The management team at WPCS is pleased with the second quarter results. The company met analyst expectations and we are on track in achieving our guidance estimates for fiscal year 2008. The second quarter was the first full quarter for two acquisitions concluded in August 2007. The third quarter will include two new acquisitions concluded in November 2007. At the end of the second quarter, our bid list is approximately $125 million and our backlog stands at approximately $36 million. These figures are very strong. In addition, our balance sheet remains healthy with $11 million in cash and $27.7 million in working capital. Our engineering services continue to be in demand in the U.S., in China and in our newly established operations in Australia. We remain encouraged that FY2008 will be our most successful year thus far.” About WPCS International Incorporated: WPCS is a design-build engineering company that focuses on the implementation requirements of wireless technology. The company serves the specialty communication systems and wireless infrastructure sectors and provides services that include site design, technology integration, electrical contracting, construction and project management for corporations, government entities and educational institutions worldwide. For more information, please visit www.wpcs.com Statements about the company's future expectations, including future revenue and earnings and all other statements in this press release, other than historical facts, are "forward looking" statements and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Such forward looking statements involve risks and uncertainties and are subject to change at any time.The company’s actual results could differ materially from expected results.In reflecting subsequent events or circumstances, the company undertakes no obligation to update forward-looking statements. CONTACT: Carol Lindley WPCS International Incorporated 610-903-0400 x100 ir@wpcs.com WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended October 31, October 31, 2007 2006 2007 2006 REVENUE $ 28,105,044 $ 17,753,044 $ 49,921,050 $ 34,189,322 COSTS AND EXPENSES: Cost of revenue 20,646,816 12,360,962 35,834,568 24,052,430 Selling, general and administrative expenses 4,518,881 3,239,738 8,578,137 6,336,060 Depreciation and amortization 468,615 337,242 998,202 570,891 Total costs and expenses 25,634,312 15,937,942 45,410,907 30,959,381 OPERATING INCOME 2,470,732 1,815,102 4,510,143 3,229,941 OTHER EXPENSE (INCOME): Interest expense 185,636 134,502 308,218 214,436 Interest income (140,663 ) (74,214 ) (355,175 ) (174,752 ) Minority interest 57,140 - 60,788 - INCOME BEFORE INCOME TAX PROVISION 2,368,619 1,754,814 4,496,312 3,190,257 Income tax provision 867,106 690,167 1,722,184 1,211,180 NET INCOME $ 1,501,513 $ 1,064,647 $ 2,774,128 $ 1,979,077 Basic net income per common share $ 0.21 $ 0.19 $ 0.39 $ 0.37 Diluted net income per common share $ 0.19 $ 0.18 $ 0.35 $ 0.34 Basic weighted average number of common shares outstanding 7,079,977 5,500,579 7,026,818 5,408,531 Diluted weighted average number of common shares outstanding 7,953,098 6,026,999 8,007,103 5,849,495 2 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS October 31, April 30, ASSETS 2007 2007 (Unaudited) (Note 1) CURRENT ASSETS: Cash and cash equivalents $ 11,024,104 $ 21,558,739 Accounts receivable, net of allowance of $98,786 at October 31, 2007 and April 30, 2007 23,544,604 16,560,636 Costs and estimated earnings in excess of billings on uncompleted contracts 5,136,082 2,499,940 Inventory 3,390,568 2,260,082 Prepaid expenses and other current assets 1,343,722 732,043 Deferred tax assets 35,000 27,000 Total current assets 44,474,080 43,638,440 PROPERTY AND EQUIPMENT, net 6,308,336 5,488,920 OTHER INTANGIBLE ASSETS, net 2,096,281 1,683,349 GOODWILL 22,214,441 20,469,608 OTHER ASSETS 144,275 273,353 Total assets $ 75,237,413 $ 71,553,670 3 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (continued) LIABILITIES AND SHAREHOLDERS' EQUITY October 31, April 30, 2007 2007 (Unaudited) (Note 1) CURRENT LIABILITIES: Current portion of loans payable $ 3,231,949 $ 2,598,872 Current portion of capital lease obligations 22,554 - Accounts payable and accrued expenses 9,518,305 6,802,110 Billings in excess of costs and estimated earnings on uncompleted contracts 2,344,853 2,272,688 Deferred revenue 656,107 504,458 Due to shareholders 644,000 707,000 Income taxes payable 373,226 433,361 Total current liabilities 16,790,994 13,318,489 Borrowings under line of credit - 4,454,217 Loans payable, net of current portion 171,706 284,016 Capital lease obligations, net of current portion 347,366 - Deferred tax liabilities 730,000 611,000 Total liabilities 18,040,066 18,667,722 Minority interest in subsidiary 1,414,753 1,353,965 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Preferred stock - $0.0001 par value, 5,000,000 shares authorized, none issued - - Common stock - $0.0001 par value, 75,000,000 shares authorized, 7,084,344 and 6,971,698 shares issued and outstanding at October 31, 2007 and April 30, 2007, respectively 708 696 Additional paid-in capital 49,267,666 47,901,160 Retained earnings 6,405,343 3,631,215 Accumulated other comprehensive income (loss) on foreign currency translation 108,877 (1,088 ) Total shareholders' equity 55,782,594 51,531,983 Total liabilities and shareholders' equity $ 75,237,413 $ 71,553,670 Note 1.Certain reclassifications have been made to prior period financial statements to conform to current presentation. 4
